Notice of Allowability
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the Claim 1 is the inclusion of the limitation, “step S10: according to a number M, of antennas of a radio frequency interference array and a polarization number Mp of each antenna of the antennas, obtaining a number M of channels of data of the antennas of the radio frequency interference array; step S20: averagely dividing M channels of data of the radio frequency interference array into N groups of data according to preset conditions, wherein each group of data of the N groups of data comprises K channels of data, and K = M/N; and step S30: rearranging the N groups of data by a method of time division multiplexing, and successively performing an auto-correlation calculation of the each group of data in the N groups of data through auto-correlation calculation modules and performing a cross-correlation calculation between the each group of data and other groups of data in the N groups of data through cross-correlation calculation modules, and completing a total correlation operation of the radio frequency interference array" in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claim 1.
Cyzs (US 2021/0258029) discloses “Optionally the number of antenna inputs into to the mitigation device is higher than the number of inputs from the mitigation device into to the base station receiver. When the number of interference signals (e.g., from different sources) is less than the number of antennas minus one, and there are sufficient degrees of freedom to perform the interference mitigation and to preserve the inherent diversity gain, the mitigation device may provide to the base station receiver inputs signals with reduced cross correlation among each antenna input couple. The diversity may be achieved by providing to each base station receiver input different composite antenna array patterns through certain settings of the beam former weights (e.g., beam former component). Each base station receiver may be connected to certain composite antenna array patterns with common nulls toward the interference signals direction and/or polarization, and beam steered toward (e.g., maximally steered) different direction and/or polarization of the base station cell geometry” (¶ [0174]) and “The interference mitigation module may be located between the receiver and the antenna array that originally was targeted to provide diversity or MIMO gain to the receiver. The main objective of the diversity preservation is to maintain low cross-correlation among the antenna inputs of the receive” (¶ [0281]).
Shepard et al. (US 2018/0006690) discloses “the transmit antenna array 1002 and the receive antenna array 1006 are RF isolated from each other using any combination of traditional passive cancelation techniques such as physical separation, RF absorption material, directional antennas and polarization” (¶ [0074]).
Each of prior arts of record teaches portions of the scope of the claim above, however, it would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations Each of prior arts of record teaches portions of the scope of the claim above, however, it would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations before the effective filing date of the claimed invention.
Examiner notes the above limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone. Examiner is pointing out the subject matter of the above-described claims of which is considered novel over the prior art for the benefit of the Applicant and cannot be considered novel alone, but in context of the entirety of the claim language.
Consequently, the prior arts of record individually and as a whole do not teach the claim limitation above.
Claims 2-20 depending on claim 1 respectively, therefore, are considered allowable on the basis as the independent claim as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAE Y LEE/
Primary Examiner, Art Unit 2466